DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19, 21-22, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juneau et al, WO 00/70911. (The Juneau et al reference is cited in IDS filed 8/22/2019)
Re Claim 18, Juneau et al discloses a method of sealing a hearing device, the method comprising: mounting a module to a hearing device housing (fig. 15; abstract; pg. 11, lines 20-29: electronic components are housing within openings of the hearing aid housing where the openings are sealed by liquid silicone injected to form the sealant; whereby the area accessing the opening is read as the port), wherein the module includes a port that is formed through the module and the port connects to a space between the module and the hearing device housing, wherein the module includes electronic circuity for a hearing device (fig. 15; abstract; pg. 11, lines 20-29: electronic components are housing within openings of the hearing aid housing where the openings are sealed by liquid silicone injected to form the sealant; whereby the area accessing the opening is read as the port); adding sealing material to the port such that sealing material fills the space between the module and the hearing device housing, wherein the sealing material is a liquid adhesive (fig. 15; abstract; pg. 11, lines 20-29: electronic components are housing within openings of the hearing aid housing where the openings are sealed by liquid silicone injected to form the sealant; whereby the area accessing the opening is read as the port); and curing the sealing material to seal the hearing device (fig. 15; abstract; pg. 11, lines 20-29: electronic components are housing within openings of the hearing aid housing where the openings are sealed by liquid silicone injected to form the sealant; whereby the area accessing the opening is read as the port).
Re Claim 19, Juneau et al discloses the method of claim 18, wherein the liquid adhesive comprises silicone (pg. 11, lines 20-29: liquid injected is silicone).
Re Claim 21, Juneau et al discloses the method of claim 19, the method further comprising: attaching a preformed inlay frame to the module or the hearing device housing, wherein the preformed inlay frame comprises a hotmelt material (pg. 11, lines 20-29: polymer is read as hotmelt material where the hotmelt material can melt to form the sealant).
Claim 22 has been analyzed and rejected according to claim 21.
Re Claim 24, Juneau et al discloses the method of claim 18, wherein the port is first port, and wherein the module includes a second port, and the method further comprises: adding sealing material to the second port (fig. 15; abstract; pg. 11, lines 20-29: multiple openings are sealed by the sealant).
pg. 9, lines 14-17: spacing).
Re Claim 26, Juneau et al discloses a hearing device, the hearing device comprising: a housing comprising titanium; a module mounted to the housing, wherein the module includes a port configured to enable flow of sealing material from the inside of the module to a space between the housing and module (fig. 15; abstract; pg. 11, lines 20-29: electronic components are housing within openings of the hearing aid housing where the openings are sealed by liquid silicone injected to form the sealant; whereby the area accessing the opening is read as the port), wherein the module includes spacers configured to hold the module in place relative to the housing (pg. 9, lines 14-17: spacing), wherein the module includes hearing device circuitry; and a sealing material in the space between the housing and the module, wherein the sealing material comprises an elastic material and wherein the sealing material was cured (fig. 15; abstract; pg. 11, lines 20-29: electronic components are housing within openings of the hearing aid housing where the openings are sealed by liquid silicone injected to form the sealant (elastomeric material); whereby the area accessing the opening is read as the port).
Re Claim 27, Juneau et al discloses the hearing device of claim 26, the hearing device further comprising: a clip-in mechanism configured to attached the housing to the module (pg. 11, lines 5-6: struts are read as mechanical clips).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Juneau et al, WO 00/70911 as applied to claim 18 above, in view of Procida, US Patent Pub. 20050221033 A1.
Re Claim 20, Juneau et al discloses the method of claim 18, but fails to disclose wherein the curing comprises infrared radiation (IR) or Ultraviolet (UV) radiation. However, Procida teaches the concept of infrared radiation able to melt a polymer material (Procida, para 0040). However, it would have been obvious to modify the Juneau et al polymer injector where infrared radiation is able to heat the polymer as taught in Procida for the purpose of activating the peroxide thus causing melting of the polymer to induce cross linking.
Claim 23 has been analyzed and rejected according to claim 20.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/
Primary Examiner, Art Unit 2651     					3/10/2021